                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

MICAH KILGORE                                     §

VS.                                               §                 CIVIL ACTION NO. 9:18cv146

PATRICIA BURNETT, ET AL.                          §

                 ORDER OVERRULING OBJECTIONS AND ACCEPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Micah Kilgore, proceeding pro se, filed the above-styled civil rights lawsuit against

Patricia Burnett and Barbara Henry. Plaintiff alleges the defendants did not provide him with
adequate medical care. The court previously referred this matter to the Honorable Keith F. Giblin,

United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable orders

of this court.

        The defendants have filed a Motion for Summary Judgment Limited to the Defense of

Exhaustion of Administrative Remedies (document number 21). The Magistrate Judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending the

motion be granted.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed what he termed a response to

the motion for summary judgment (document number 25). The court will construe plaintiff’s

response as objections to the Report and Recommendation. The court must therefore conduct a de

novo review of the objections in relation to the pleadings and the applicable law.

        Plaintiff filed a Step 1 grievance complaining about a use of force and the medical care

provided by the defendants. In his Step 2 grievance, plaintiff only referred to the use of force.

He did not mention his medical care or the defendants. Not surprisingly, the Grievance Response

addressed only the complaints of use of force and "staff misconduct."

        To properly exhaust administrative remedies, a Texas state inmate must pursue his claim

through both steps of the grievance procedure. Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir.

2004). By failing to mention either his medical care or the defendants in his Step 2 grievance,
plaintiff failed to fully exhaust his administrative remedies. It is too late to resurrect a claim that

was not mentioned in Step 2. The defendants are therefore entitled to summary judgment.

                                               ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED.

The defendant’s motion for summary judgment is GRANTED.                   A final judgment shall be

entered dismissing this lawsuit.

            So ORDERED and SIGNED March 21, 2020.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge
